Citation Nr: 0639102	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  05-00 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a cervical spine 
disability. 

2.  Entitlement to service connection for a cervical spine 
disability.  

3.  Entitlement to service connection for a lumbar spine 
disability. 

4.  Entitlement to service connection for a bilateral knee 
disability.  

5.  Entailment to service connection for residuals of a 
fractured nose. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1957 to February 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision.  In May 2005, 
the veteran appeared in a videoconference hearing at the RO 
before the undersigned. 

The issues of entitlement to service connection for a 
cervical spine disability, lumbar spine disability, a 
bilateral knee disability, and residuals of a fractured nose 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a cervical spine 
disability in November  2000.  The veteran did not appeal 
that decision within one year of being notified by the RO.

2.  Evidence received since the November 2000 rating decision 
was not previously considered and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2000 RO decision denying service connection 
for a cervical spine disability is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).  

2.  New and material evidence having been submitted, the 
claim of service connection for a cervical spine disability 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the appellant's 
claim.  This is so because the Board is taking action 
favorable to the appellant on the issue in appellate status 
and a decision at this point poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The RO denied service connection for a cervical spine 
disability in November 2000.  The basis of this denial was 
the lack of evidence of a cervical spine disability in 
service and competent evidence it was incurred in or 
aggravated by service.  The veteran was informed of that 
decision and he did not file a timely appeal.  The November 
2000 decision denying service connection for a cervical spine 
disability  is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302, 20.1103.  

In January 2002, the veteran sought to reopen his claim for a 
cervical spine disability.  To reopen the claim, the veteran 
must submit new and material evidence.  See 38 U.S.C.A. § 
5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  
"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Among the new evidence received since the November 2000 
rating decision is a December 2003 VA examination report.  
Based upon review of the claims folder and a history by the 
veteran, the examiner opined that the veteran's cervical 
spine disability was causally related to the injuries the 
veteran reported he sustained in service.  This record was 
not previously considered and raises a reasonable possibility 
of substantiating the claim.  The veteran has, therefore, 
presented new and material evidence to reopen the claim for 
service connection.  Accordingly, the petition to reopen is 
granted and consideration may be given to the entire evidence 
of record without regard to any prior denials.   


ORDER

New and material evidence having been presented, the claim 
for entitlement to service connection for a cervical spine 
disability is reopened.


REMAND

The veteran testified at his May 2005 hearing that he 
received workman's compensation in 1990 for one to two years 
and subsequently received Social Security Administration 
disability benefits.  Except for the award notice from the 
Social Security Administration, these records have not been 
associated with the claims folder and the RO must attempt to 
locate these records before the claims on appeal may be 
adjudicated.   

Accordingly, the case is REMANDED for the following action:

1.	With any necessary assistance from 
the veteran, the RO should attempt to 
locate the veteran's workman's 
compensation claim records.  Any 
attempts to locate these records 
should be noted in the claims folder. 

2.	The RO should also contact the Social 
Security Administration and obtain 
all records related to the veteran's 
claim for disability benefits, 
including all medical records and 
copies of all adjudications.  

3.	The RO should then readjudicate the 
veteran's claims, including reviewing 
all newly obtained evidence.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, 
the case should be returned to this 
Board for the purpose of appellate 
disposition, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


